El Juez Asociado Señor FraNCo Soto,
emitió la opinión del tribunal.
La Sociedad Civil “Peña y Balbás” entabló demanda contra Pedro Vergne de la Concha en la que substancial-mente alega: que la demandante es dueña de ciertos bienes inmuebles, radicados en Santurce, los que producen aproxi-madamente rentas mensuales por valor de $2,000; que con-fiaron al demandado la administración de tales bienes por término de un año, contado desde el 1 de agosto de 1926, conviniendo en satisfacerle el 10 por ciento de la cantidad que cobrara mensualmente por arrendamientos, comisión que se le autorizó a deducir de dichas rentas, debiendo remitir *286a los componentes de la sociedad su parte en tales rentas, rindiendo cuentas dentro de los cinco primeros días siguien-tes a aquél en que cobrase; que en el mismo documento que se convino la prestación de servicios, se le confirió poder al demandado pava representar a la demandante ante los Tribunales de Justicia en el cobro de dichas rentas y en accio-nes de desahucio; que el demandado empezó sus funciones como tal administrador desde agosto 1, 1926, y desde en-tonces recauda las rentas, pero sin haber remitido a los miem-bros de la sociedad sus participaciones y sin rendir las cuen-tas a que se obligó por los términos del contrato; que en vista de lo expuesto, la demandante notificó al demandado que daba por rescindida dicha administración y terminado el poder a partir de marzo 21, 1927, requiriéndole para que cesara en tales funciones y entregara los libros, libretas, dinero efectivo, recibos pendientes de cobro, lista de inquilinos de solares y casas y los demás documentos pertenecientes a la administración; y que el demandado se ha negado a cesar en sus funciones y a hacer la entrega de las cosas para que fué requerido, causando con ello perjuicios y daños, imposi-bles de precisar y remediar.
Luego de presentada la demanda, la demandante radicó una moción separadamente en la que refiriéndose a su de-manda y fundándose en las secciones 1, 2 y 3 (apartados 1 y 2) 5 y 7 de la “Ley para definir los injunctions” apro-bada en marzo 8, 1906, solicitaba la expedición de un injunction preliminar por el que se ordenara al demandado que se abstenga de continuar como administrador y apoderado de la demandante y se ordenase además que dicho demandado entregue los libros, libretas, dinero, si lo tuviere, con sus in-tereses legales desde el 21 de marzo, 1926, y demás docu-mentos relacionados con dicha administración.
La corte inferior después de oir a las partes rehusó ex-pedir el injunction solicitado.
Se tiene establecido como regla general que una corte de apelación no debe intervenir en el ejercicio de la discreción *287de mía corte inferior en la expedición de nn anto de injunction pendente lite, a menos qne el derecho del peticionario sea claro o qne aparezca nn claro abnso de discreción.
 La moción solicitando el injunction descansa solamente en la demanda. Ésta fné interpuesta para rescindir nn contrato sobre arrendamiento de servicios y para requerir del demandado la entrega de libros, dinero y demás documentos relacionados en la demanda. El injunction pedido tiende no sólo a prohibir al demandado para qne continúe actuando como administrador y apoderado de la demandante, sino qne también tiene por objeto compeler a dicho demandado la entrega de libros, dinero y documentos mencionados. Bajo este ultimo aspecto el injunction tendría nn carácter mandatorio. La apelante niega, sin embargo, esta naturaleza del injunction.
En el caso de Clute v. Superior Court, 155 Cal. 19, la cor-poración demandante solicitó un injunction contra Clute para que se abstuviera de continuar de administrador de un hotel perteneciente a la corporación y con el fin de que entregara ciertos libros, récords, etc., a la demandante. Se consideró por la Corte que se trataba de un injunction mandatorio.
El apelante aunque reconoce la absoluta analogía que existe entre el caso de Clute y el presente, insiste, sin embargo, en que el injunction en este caso no es mandatorio. Quizá pueda explicarse la actitud inconsistente de la apelante en que en el caso de Clute, supra, la cuestión versaba sola-mente sobre los efectos de la apelación de un injunction in-terlocutorio (restraining order), que fue violado por el de-mandado y a quien se castigó por desacato y en la conclu-sión a que llegó la corte sobre el carácter del injunction. Se presentó un certiorari y la corte encontró que el remedio más propiamente aplicable era un auto de supersedeas. La corte entonces dijo: “La presente solicitud depende de la cues-tión de si el injunction es mandatorio o puramente prohibi-tivo. Con el fin de determinar si este injunction es mandatorio o prohibitivo, debemos considerar los resultados *288que tendría en el demandado el cumplimiento del auto, según fue resuelto por la corte inferior. Si el injunction obliga al demandado a hacer entrega de un cargo que posee y que se-gún los hechos por él alegados tiene derecho a poseer, tal injunction es mandatorio.”
El caso de Hutton v. School City of Hammond, 194 Inch 212, es otro ejemplo de un injunction mandatorio por el que se requería al demandado, arquitecto, la entrega de planos y especificaciones de cierta obra. El apelante cita este caso-para diferenciarlo del presente, porque tales planos y espe-cificaciones pertenecían al demandado. El apelante pasa por alto, sin embargo, que en dicho caso se establece la regla general de que un injunction mandatorio no debe expedirse-hasta que el caso no se oiga enteramente en sus méritos y se dicte el decreto final. La doctrina está acorde con la teo-ría general de que un injunction mandatorio pendente lite sólo-debe decretarse en casos excepcionales y que raramente se-conceden antes de la vista final o antes de que las partes La-yan tenido una oportunidad para presentar todos los hechosen forma tal que pongan a la corte en condiciones de juzgar cuál pueda ser la verdad de los mismos. 14 R. C. L. 317. Existe pues la posibilidad de que surjan casos en que el injunction mandatorio pueda decretarse preliminarmente, pero-bajo las circunstancias de este caso, el que se funda solamente en la demanda y cuyas alegaciones son insuficientes, no pro-cede el remedio solicitado. La corte inferior a este respecto en su resolución dice así:
“No se alegan hechos suficientes que establezcan un perjuicio-irreparable, ni hay alegación de que el demandado sea un insolvente o no pueda responder por daños y perjuicios; apareciendo, por el contrario según la escritura (le arrendamiento de servicios y poder que acompaña a la demanda y que se hace parte de ella, que el demandado tiene prestada una fianza por una compañía aseguradora,, por la suma de $2,500, para responder del cumplimiento de sus de-beres y que cubre la responsabilidad desde que tomó posesión del cargo hasta la aprobación de las cuentas finales.”
*289 La apelante insiste en que la alegación de daños irreparables se infiere de las alegaciones de la demanda y no es necesario bacer una alegación expresa de los mismos. Se funda en que los libros y demás documentos que se reclaman no tienen valor monetario y sí lo tienen intrínsecamente. Sin embargo, parecía lo natural que se hubiera hecho una alegación en esa forma. Una mera alegación de “ daños irreparables” en una petición para solicitar un injunction no es suficiente. Se necesita alegar los hechos como requiere la jurisprudencia. Además, tanto en la demanda como en la moción pidiendo el injunction, la súplica se extiende no sólo a la devolución de libros y otros documentos, sino a dinero o fondos en poder del demandado, y es cuestión unánimemente, resuelta que el injunction no es el remedio apropiado parai obligar al pago de dinero. ¡

Por todo lo expuesto, debe confirmarse la resolución ape-lada.